An order pursuant to 15 V.S.A. Ch. 21, which is limited to a one-year duration, 15 V.S.A. § 1103(b), is in the nature of temporary relief which is analogous to a preliminary injunction. See V.R.C.P. 80, Reporter’s Notes — 1983 Amendment. It was error for the trial court to exclude evidence of events that occurred prior to the relief from abuse order of December 2, 1982. The decision of the Windsor Superior Court dated June 11, 1984, is therefore reversed and the case is remanded for a full evidentiary hearing. On remand, plaintiff is to be allowed to introduce evidence pertaining to events that occurred prior to the December 2, 1982 order for relief from abuse pursuant to 15 V.S.A. Ch. 21. The order of November 22, 1983 is reinstated pending further proceedings below.